Exhibit 10.04

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of March 23rd, 2007 and
effective as of April 1, 2007 (the “Effective Date”) between Marc D. Callipari,
an individual with a residence at 2862 Flint Ct, Superior, Colorado 80027 (the
“Executive”), and New Frontier Media, Inc. (“NFM”), a Colorado corporation with
offices at 7007 Winchester Circle, Suite 200, Boulder, Colorado 80301, recites
and provides as follows:

 

WHEREAS, NFM desires to retain the services of Executive, and Executive desires
to be employed by NFM, all on the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, NFM and Executive agree as follows:

 

1.           DEFINITION OF PARTIES. As used herein, the term “NFM” shall include
NFM, its parent, affiliates and subsidiaries whether now in existence or formed
in the future.

 

2.           TERM. The Term of this Agreement shall begin as of April 1, 2007
(the “Effective Date”) and shall continue until September 30, 2009, or such date
as the Agreement is terminated by either party as hereinafter provided (the
“Term”).

 

3.

TERMS OF EMPLOYMENT.

 

A.

POSITION AND DUTIES.

 

(i)           During the Term, Executive shall perform such duties, and have
such title, as NFM in its sole discretion, shall determine.

 

(ii)          During the Term, Executive agrees to devote his full-time
attention to the business and affairs of NFM. Executive’s employment under this
Agreement shall be Executive’s exclusive employment during the Term of this
Agreement.

 

B.

COMPENSATION.

 

(i)           Base Salary. During the Term, Executive shall receive a base
salary ("Base Salary"), which shall be paid in equal installments on a bi-weekly
basis, at the rate of One Hundred Seventy Six Thousand Dollars ($176,000.00) per
annum, which Base Salary may be reviewed and adjusted, but in no event
decreased, annually. The Executive’s Base Salary shall be subject to all
applicable federal, state and local withholding taxes and required withholdings
under any NFM benefits plans Executive participates in. .

 

(ii)          Discretionary Bonus. In addition to Executive’s Base Salary,
Executive shall be eligible for an annual discretionary bonus (“Bonus”) which
shall be awarded based upon factors and individual and/or company performance
criteria established in the sole discretion of NFM.

 

(iii)         Stock Options. Executive shall be eligible to receive stock
options under the terms and conditions of any applicable Stock Option Plan
approved by shareholders of NFM, on the terms and conditions set forth in such a
plan. Stock Options shall be granted at the discretion of the Board of Directors
and the Compensation Committee of NFM.

 

(iv)         Expenses. During the Term, Executive shall be entitled to receive
reimbursement for all employment-related expenses incurred by Executive in
accordance with the policies, practices and procedures of NFM as in effect
generally from time to time after the Effective Date with respect to other
employees at Executive’s level within NFM.

 

(v)          Vacation. During the Term, Executive shall be entitled to paid
annual vacation, in accordance with the policies, programs and practices of NFM,
which are in effect generally from time to time after the Effective Date with
respect to other employees at Executive’s level within NFM.

 

(vi)         Paid Time Off. During the Term, Executive shall be entitled to paid
time off in accordance with the policies, programs and practices of NFM, which
are in effect generally from time to time after the Effective Date with respect
to other employees at Executive’s level within NFM.

 

(vii)        Other Benefits. During the Term, Executive shall be entitled to
such health insurance and other benefits, in accordance with the policies,
programs and practices of NFM which are in effect from time to time after the
Effective Date with respect to other employees at Executive’s level within NFM.

 

(viii)       Relationship Subsequent to this Agreement. On or before the end of
the Term, NFM and Executive shall address the subject of a new or extended
employment agreement to take effect upon the expiration of this Agreement. If
the parties do not execute a new written agreement upon the expiration of this
Agreement, but the parties are negotiating a new agreement in good-faith,
Executive shall be paid the base salary as outlined within this Agreement in
regular bi-weekly installments.

 

4.

TERMINATION OF EMPLOYMENT.

 

A.          DEATH. If the Executive dies while employed by NFM, the Executive’s
employment shall terminate on the date of death and NFM shall pay to the
Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, any amounts earned, accrued and owing but not yet
paid under Section 3 above and any benefits accrued and due under any applicable
benefit

 

Page 1 of 7

 


--------------------------------------------------------------------------------



 

plans and programs of NFM, which amounts shall be paid within the time frames
specified by Colorado state wage law. Otherwise, NFM shall have no further
liability or obligation under this Agreement to the Executive’s executors, legal
representatives, administrators, heirs or assigns or any other person claiming
under or through the Executive.

 

B.          DISABILITY. If the Executive incurs a Disability (as defined below)
during the Term, the Executive’s employment shall terminate on the date of
Disability. If the Executive’s employment terminates on account of his
Disability, the Executive shall be entitled to receive any amounts earned,
accrued and owing but not yet paid under Section 3 above and any benefits
accrued and due under any applicable benefit plans and programs of NFM, which
amounts shall be paid within the time frames specified by Colorado state wage
law. For purposes of this Agreement, the term “Disability” shall have the same
meaning as under NFM long-term disability plan, or if there is no such plan, if
the Executive by virtue of ill health or other disability is unable to perform
substantially and continuously the duties assigned to him (as determined by the
Board in its sole discretion) for more than 90 consecutive or non-consecutive
days out of any 6 consecutive month period.

 

C.          CAUSE. NFM may terminate the Executive’s employment at any time for
Cause (as defined below) upon written notice to the Executive (subject to the
Executive’s opportunity to cure described below), in which event all payments
under this Agreement shall cease, except for any amounts earned, accrued and
owing but not yet paid under Section 3 above and any benefits accrued and due
under any applicable benefit plans and programs of NFM, which amounts shall be
paid within the time frames specified by Colorado state wage law. For purposes
of this Agreement, “Cause” shall mean any of the grounds for termination of the
Executive’s employment listed below:

 

(i)           The Executive’s conviction of, or plea of guilty or nolo
contendere to, (i) a felony (other than traffic violations), (ii) a crime
involving moral turpitude, or (iii) a criminal act which adversely affects the
business or reputation of NFM, its parent or its subsidiaries;

 

(ii)          The Executive’s engagement in willful misconduct or willful or
gross neglect in the performance of his duties hereunder, or commission of an
act of fraud, embezzlement, theft, dishonesty, breach of trust or
misappropriation of funds against NFM, its parent or its subsidiaries;

 

(iii)

Material breach of this Agreement by the Executive;

 

(iv)

Violation by Executive of any NFM’ personnel policies; or

 

(v)

The Executive’s persistent and continuing failure to perform the Executive’s
reasonable duties hereunder.

 

If there is an event or condition that constitutes Cause under (iii) (iv) or (v)
above, the Executive shall have ten (10) days from the date NFM provides notice
to the Executive of the event or condition constituting Cause to cure such event
or condition (to the extent the event or condition is curable), and if the
Executive does so fully cure such event or condition, such event or condition
shall not constitute Cause hereunder.

 

D.          WITHOUT CAUSE. If the Executive’s employment is terminated by the
Company without “Cause” (as defined in Section 4(C)), or if NFM materially
breaches this Agreement, this Section 4(D) shall apply.

 

(i)           NFM may terminate the Executive’s employment with NFM at any time
without Cause. Upon such termination without Cause, Executive shall be under no
obligation to render any additional services to NFM and shall be allowed to seek
other employment, subject to the Restrictive Covenants set forth herein.

 

(ii)          Unless the Executive complies with the provisions of Section
4D(iii) below, upon termination without Cause, Executive shall be entitled to
receive only any amounts earned, accrued and owing but not yet paid under
Section 3 above and any benefits accrued and due under any applicable benefit
plans and programs of NFM, which amounts shall be paid within the time frames
specified by Colorado state wage law. No other payments or benefits shall be due
under this Agreement to the Executive.

 

(iii)         Notwithstanding the provisions of Section 4D(ii), upon termination
without Cause under Section 4D(i) above, if the Executive executes and does not
revoke a written release, in a form reasonably acceptable to NFM, of any and all
claims against NFM and all related parties with respect to all matters arising
out of the Executive’s employment by NFM, or the termination thereof (other than
claims for any entitlements under the terms of this Agreement or under any plans
or programs of the Company under which the Executive has accrued and is due a
benefit and to all indemnification and similar rights under the Company’s
Certificate of Incorporation, Bylaws or otherwise) (the “Release”), the
Executive shall be entitled to receive, in addition to all amounts earned,
accrued and owing but not yet paid under Section 3 above and any benefits
accrued and due under any applicable benefit plans and programs of NFM, the
following:

 

An amount equal to Executive’s Base Salary (at the rate in effect immediately
before the Executive’s termination or resignation, as applicable) for the
remaining duration of the Term, which will be payable in accordance with NFM’s
normal payroll practices in regular bi-weekly installments;

Payment of premiums on behalf of Executive to allow Executive to receive COBRA
coverage for health, dental and vision benefits then being provided for
Executive at the time Executive's employment is terminated, for the remainder of
the Term, which benefit shall be provided subject to the applicable terms and
conditions governing such COBRA coverage; provided, however that if Executive
commences employment with another employer and is eligible to receive medical or
other welfare benefits under another employer-provider plan, the medical and
other welfare benefits to be provided by NFM as described herein shall
terminate.

 

(iv)         Application of Section 409A of Internal Revenue Code.
Notwithstanding anything contained in Section 4D to the contrary, to the extent
that (i) the parties’

 

Page 2 of 7

 


--------------------------------------------------------------------------------



 

agreement regarding the severance payments to be made by NFM to Executive in
accordance with this Agreement upon termination of Executive without Cause is
treated as a “nonqualified deferred compensation plan” within the meaning of
Section 409A(d)(1) of the Internal Revenue Code of 1986 (the “Code”), (ii) the
Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, and (iii) Section 409A(a)(1)(A) of the Code would
apply to any severance payments to be made upon such termination, but for the
application of Section 409A(a)(2)(A)(i) of the Code required to avoid the tax
consequences of Section 409A of the Code, the first such severance payment under
either scenario shall cover all payments scheduled to be made to Executive
during the first six (6) months after the applicable date of termination and
such first payment shall be delayed until the day after the six (6) month
anniversary of such date of termination. If the Executive dies during such
six-month period, the severance payments shall be paid to the personal
representative of the Executive’s estate as soon as practicable, but not later
than 60 days, after the date of the Executive’s death. If payment is delayed
pursuant to section 409A of the Code, the accumulated amounts withheld on
account of section 409A of the Code shall be paid on the first business day
after the end of the six-month period.

 

E.          RESIGNATION. The Executive may voluntarily terminate his employment
for any reason. In such event, after the effective date of such termination, no
payments shall be due under this Agreement, except that the Executive shall be
entitled to any amounts earned, accrued and owing but not yet paid under Section
3 above and any benefits accrued and due under any applicable benefit plans and
programs of the Company, which amounts shall be paid within the time frames
specified by Colorado state wage law.

 

F.           NOTICE OF TERMINATION. Any termination (whether based on
disability, with Cause or without Cause) shall be communicated by a written
Notice of Termination to the other party, and may be sent via first class mail,
facsimile transmission, email or personal delivery.

 

G.          DATE OF TERMINATION. "Date of Termination" shall mean: (i) the date
of transmission of the Notice of Termination by facsimile, email or personal
delivery, or (ii) three calendar days after the date of mailing by first class
mail, or (iii) date of death or disability (if applicable).

 

5.

RESTRICTIVE COVENANTS

 

For good and valuable consideration, including but not limited to the increase
in Base Salary effectuated by this Agreement, and the continued employment of
Executive by NFM, Executive agrees to be bound to the following restrictive
covenants:

 

A.          COVENANT AGAINST COMPETITION. Executive agrees that he holds an
executive level position with NFM, and Executive further agrees that by virtue
of his position he has had access and will continue to have access to NFM’
Confidential Information and Trade Secrets (as those terms are defined below),
and Executive further agrees that NFM has a legitimate business interest in
preventing Executive from putting to a competitive use the information and
relationships which pertain to NFM that Executive acquired in the course of his
employment, and in protecting its customer base. Accordingly, Executive agrees
to the following:

 

(i) The Executive acknowledges and agrees that the principal business of NFM is
the sale, promotion and electronic distribution of adult themed programming and
events, whether such adult themed programming and events are sold, promoted, or
electronically distributed by means now known or hereafter discovered including
but not limited to the Internet, satellite systems, cable systems, hotels, IPTV,
mobile and/or stand alone systems (the “Business”).

 

(ii) In addition, the Executive acknowledges and agrees that (i) NFM is one of
the limited number of companies who have developed the Business; (ii) the
Executive’s work for NFM has given and will continue to give him access to the
Confidential Information and Trade Secrets of the Company; (iii) the value of
all goodwill resulting from the operation of the Business of NFM and its
subsidiaries and other affiliates should properly belong to NFM; (iv) the
covenants and agreements of the Executive in this Section are necessary to
preserve the value of such goodwill for the benefit of NFM; (v) the proprietary
technologies developed by NFM and its predecessors offer NFM a distinct
competitive advantage, and (vi) NFM would not have entered into this Agreement
but for the covenants and agreements set forth in this Section. Accordingly, the
Executive covenants and agrees that:

 

(a) By and in consideration of the salary and benefits to be provided by NFM
hereunder, including the severance arrangements set forth herein, and in
consideration of the Executive’s executive position and exposure to the
Confidential Information and Trade Secrets of NFM, the Executive covenants and
agrees that, during the period commencing on the date hereof and ending one (1)
year following the date upon which the Executive shall cease to be paid any
compensation by NFM (the “Restricted Period”), he shall not anywhere in the
Restricted Territory, directly or indirectly (i) engage in any element of the
Business or otherwise compete with NFM, (ii) render any services to any person,
corporation, partnership or other entity (other than NFM or its affiliates)
primarily engaged in any element of the Business, or (iii) become interested in
any such person, corporation, partnership or other entity (other than NFM or its
affiliates) as a partner, shareholder, principal, agent, employee, consultant or
in any other relationship or capacity; provided, however, that, notwithstanding
the foregoing, the Executive may invest in securities of any entity, solely for
investment purposes and without participating in the business thereof, if (A)
such securities are traded on any national securities exchange or the National
Association of Securities Dealers, Inc. Automated Quotation System, (B) the
Executive is not a controlling person of, or a member of a group which controls,
such entity and (C) the Executive does not, directly or indirectly, own 5% or
more of any class of securities of such entity.

 

For purposes of this Agreement, “Restricted Territory” shall mean any state,
county, or locality in the United States in which NFM conducts Business and any
other country, city, state, jurisdiction, or territory in which NFM

 

Page 3 of 7

 


--------------------------------------------------------------------------------



 

does Business while the Executive is an employee of NFM Media or any of its
subsidiaries.

 

For purposes of this Agreement, “Trade Secret” means all non-public information
whether tangible or intangible related to the products, services or business of
NFM that (a) derives economic value, actual or potential, from not being
generally known to or readily ascertainable by other persons who can obtain
economic value from its disclosure or use; or (b) is the subject of efforts by
NFM that are reasonable under the circumstances to maintain its secrecy, which
might include, (i) marking any information reduced to tangible form clearly and
conspicuously with a legend identifying its confidential or trade secret nature;
(ii) identifying any oral communication as confidential or secret immediately
before, during, or after such oral communication; or (iii) otherwise treating
such information as confidential or secret. Assuming the criteria in clauses (a)
or (b) above are met, Trade Secrets includes information, without regard to
form, including, but not limited to, technical and nontechnical data, formulas,
patterns, designs, compilations, computer programs and software, devices,
inventions, methods, techniques, drawings, processes, financial data, financial
plans, product plans, lists of actual or potential customers and suppliers which
are not commonly known by or available to the public, research, development, and
existing and future products.

 

(b)          Notwithstanding anything to the contrary in Section 5A(ii)(a)
above, in the event of: (i) a material default by NFM of the performance of any
of its material obligations hereunder, which default is not cured within ten
(10) days after notice thereof, such Restricted Period shall terminate; or (ii)
a termination of Executive without Cause, such Restricted Period shall terminate
on the date of NFM’ last payment of severance benefits to Executive, as provided
above.

 

B.          NON-SOLICITATION. During the Restricted Period, Executive shall not,
directly or indirectly, (i) solicit or encourage to leave the employment or
other service of NFM any employee or independent contractor thereof; or (ii)
hire (on behalf of Executive or any other person or entity) any employee or
independent contractor who has left the employment or other service of NFM
within the one-year period which follows the termination of such employer’s or
independent contractor’s employment or other service with NFM. For purposes of
the preceding sentence, the term “independent contractor” shall refer to
independent contractors of NFM whose services relate directly to the conduct of
the Business. During the Restricted Period, the Executive will not, whether for
his own account or for the account of any other person, firm, corporation or
other business organization, intentionally interfere with NFM’ relationship
with, or endeavor to entice away from NFM any person who during the Term is or
was a customer, client, supplier, licensee or other business relation of NFM.

 

C.

CONFIDENTIALITY OBLIGATIONS

 

(i)           CONFIDENTIAL INFORMATION. As used in this Agreement, "Confidential
Information" includes, without limitation, design information, manufacturing
information, business, financial, and technical information, sales and
processing information, product information, customer lists, vendor information,
vendor lists, pricing information, corporation and personal business
opportunities, software, computer disks or files, or any other electronic
information of any kind, Rolodex cards or other lists of names, addresses or
telephone numbers, financial information, current projects, projects in
development and future projects, forecasts, plans, contracts, releases, and
other documents, materials, writings or information, including those which are
prepared, developed or created by Executive, or which come into the possession
of Executive by any means or manner, and which relate directly or indirectly to
NFM (all of the above collectively referred to as "Confidential Information").
Confidential Information includes information developed by Executive in the
course of Executive’s services for NFM, as well as other Confidential
Information to which Executive may have access in connection with Executive’s
services. Confidential Information also includes the confidential information of
other individuals or entities with which NFM has a business relationship.
Confidential Information shall not include any information (a) which is in the
public domain or which enters the public domain through no act of omission of
Executive or (b) which was in the possession of Executive prior to the
commencement of his employment with NFM.

 

(ii)          DUTY OF CONFIDENTIALITY. At all times during his employment and
thereafter, Executive will maintain in strictest confidence and will not,
directly or indirectly, disclose or use (or allow others working with or related
to Executive to disclose or use) any Confidential Information belonging to NFM,
whether in oral, written, electronic or permanent form, except solely to the
extent necessary to perform services on behalf of NFM. Upon termination of this
Agreement, or at the request of NFM prior to its termination, Executive shall
deliver forthwith to NFM all Confidential Information (and all copies thereof)
in Executive’s possession or control belonging to NFM and all tangible items
embodying or containing Confidential Information.

 

(iii)         DOCUMENTS, RECORDS, ETC. All documents, records, data, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to Executive by NFM or are produced by
Executive in connection with Executive’s services will be and remain the sole
property of NFM. Executive will return to NFM forthwith all such materials and
property upon the termination of this Agreement or sooner if requested by NFM.

 

D.          ASSIGNMENT OF RIGHTS. Executive shall make full and prompt
disclosure to NFM of any and all designs, intellectual property, software,
inventions, discoveries, or improvements (individually and collectively,
"Inventions") made by Executive as a result or product of his employment
relationship with NFM. Executive hereby assigns to NFM without additional
compensation the entire worldwide right, title and interest in and to such
Inventions, and related intellectual property rights and without limitation all
copyrights, copyright renewals or reversions, trademarks, trade names, trade
dress rights, industrial design, industrial model, inventions, priority rights,
patent rights, patent applications, patents, design patents and any other rights
or protections in connection therewith or related thereto, for exploitation in

 

Page 4 of 7

 


--------------------------------------------------------------------------------



 

any form or medium, of any kind or nature whatsoever, whether now known or
hereafter devised. To the extent that any work created by Executive can be a
work for hire pursuant to U.S. Copyright Law, the parties deem such work a work
for hire and Executive should be considered the author thereof. Executive shall,
at the request of NFM, without additional compensation from time to time
execute, acknowledge and deliver to NFM such instruments and documents as NFM
may require to perfect, transfer and vest in NFM the entire right, title and
interest in and to such inventions. In the event that Executive does not timely
perform such obligations, Executive hereby makes NFM and its officers his
attorney in fact and gives them the power of attorney to perform such
obligations and to execute such documents on Executive’s behalf. Executive shall
cooperate with NFM upon NFM’s request and at NFM’s cost but without additional
compensation in the preparation and prosecution of patent, trademark, industrial
design and model, and copyright applications worldwide for protection of rights
to any Inventions.

 

E.          LEGAL AND EQUITABLE REMEDIES. Because the Executive’s services are
personal and unique and the Executive has had and will continue to have access
to and has become and will continue to become acquainted with the Confidential
Information and Trade Secrets of NFM, and because any breach by the Executive of
any of the confidentiality covenants and restrictive covenants contained in
Section 5 would result in irreparable injury and damage for which money damages
would not provide an adequate remedy, NFM shall have the right to enforce the
restrictions set forth in Section 5 by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that NFM may have for a breach, or threatened breach, of the
obligations described in Section 5. The Executive agrees that in any action in
which NFM seeks injunction, specific performance or other equitable relief, the
Executive will not assert or contend that any of the provisions of Section 5 are
unreasonable or otherwise unenforceable.

 

F.           SCOPE/BLUE PENCIL PROVISIONS. Executive agrees that the duration,
scope and geographic area of the restrictions stated in this Section are
reasonable and necessary given the nature of NFM’ Business. However, in the
event that a court or arbitrator of competent jurisdiction shall hold that the
duration, scope, geographic area or other restrictions stated herein are
unreasonable and unenforceable under circumstances then existing, the parties
agree that the maximum duration, scope, area or other restrictions reasonable
under such circumstances shall be substituted for the stated duration, scope,
area or other restrictions.

 

G.          INDEPENDENT AGREEMENT. The covenants made in this Section 5 shall be
construed as an agreement independent of any other provisions of this Agreement,
and shall survive the termination of this Agreement. Moreover, the existence of
any claim or cause of action of Executive against NFM, whether or not predicated
upon the terms of this Agreement, shall not constitute a defense to the
enforcement of these covenants. Notwithstanding anything to the contrary in this
paragraph, Executive shall be released from his obligations under paragraph 5(A)
of this Agreement [Covenant Against Competition] if NFM is in material breach of
its obligations set forth in paragraph 3(B) of this Agreement [Compensation],
provided such material breach remains uncured for more than thirty (30) days
after written notice of said breach from Executive to NFM.

 

6.           ARBITRATION. To the maximum extent permitted by law, all disputes,
controversies, claims, or demands of any kind or nature arising between the
parties in connection with this Agreement, whether at law or in equity or based
upon common law or any federal or state statute, rule, or regulation, that
cannot be resolved between the parties through NFM’ internal complaint
resolution procedures, shall be submitted to binding arbitration by the American
Arbitration Association; provided, however, that this arbitration requirement
shall not apply to any action by NFM to obtain injunctive relief pursuant to
Section 5 hereof to prevent any violation by Employee of the terms of this
Agreement, which injunctive action may be brought in any court of competent
jurisdiction.

 

Any arbitration commenced hereunder shall be initiated in Boulder, Colorado and
shall be governed by the AAA National Rules for the Resolution of Employment
Disputes. The arbitration shall occur before a single arbitrator that shall be
mutually agreed upon by the parties hereto. If the parties cannot agree on a
single arbitrator, then an arbitrator shall be selected in accordance with the
rules of AAA. The arbitration must be filed within six months of the act or
omission which gives rise to the claim. Each party shall be entitled to take any
discovery as is permitted by the applicable rules and the arbitrator. In
determining the extent of discovery, the arbitrator shall exercise discretion,
but shall consider the expense of the desired discovery and the importance of
the discovery to a just adjudication.

 

The findings, conclusions, and award rendered in any arbitration shall be
binding upon the parties and shall finally determine all questions of fact
relating to the dispute. Judgment upon the arbitration award may be entered in
the appropriate court, state or federal, having jurisdiction, and each party
expressly waives any right to appeal any such judgment rendered by the court.
Any party may apply to a court of competent jurisdiction for entry of judgment
on the arbitration award.

 

The party instituting arbitration shall be responsible for paying any filing
fee(s) required. Each party shall be responsible for paying their own attorney’s
fees. NFM shall initially advance the costs of the arbitrator’s fee for
services, whether arbitration is instituted by NFM or Executive. However, the
Arbitrator shall have the power, in his or her discretion, to award some or all
of the costs of arbitration and reasonable attorneys’ fees to the prevailing
party. Any party may apply to a court of competent jurisdiction for entry of
judgment on the arbitration award.

The parties agree that failure to comply with the provisions of this paragraph
shall constitute grounds for the dismissal of any suit, action, or proceeding
instituted in any federal,

 

Page 5 of 7

 


--------------------------------------------------------------------------------



 

state, or local court or before any administrative tribunal with respect to any
dispute which arises during the period of this Agreement and which is subject to
this arbitration agreement. The arbitration provisions of this Agreement are
specifically enforceable by each party to the Agreement and shall survive the
termination or expiration of the Agreement.

 

THE EXECUTIVE UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALL ARBITRABLE
DISPUTES MEANS THE EXECUTIVE IS AGREEING TO WAIVE TO THE MAXIMUM EXTENT
PERMITTED BY LAW ANY RIGHT THE EXECUTIVE MAY HAVE TO ASK FOR A JURY OR COURT
TRIAL IN ANY DISPUTE WITH THE COMPANY.

 

7.           NO CONFLICTING OBLIGATIONS OF EXECUTIVE. Executive represents and
warrants that he is not subject to any duties or restrictions under any prior
agreement with any previous employer or other person or entity, and that he has
no rights or obligations which may conflict with the interests of NFM or with
the performance of Executive’s duties and obligations under this Agreement.
Executive agrees to notify NFM immediately if any such conflicts occur in the
future.

 

8.

SUCCESSORS.

 

A.

This Agreement is personal to Executive and shall not be assignable by
Executive.

 

B.          This Agreement shall inure to the benefit of NFM and its successors
and assigns. Upon written notice to Executive, NFM may assign this Agreement to
any successor or affiliated entity, subsidiary, sibling, or parent company.

 

9.           LAW CHANGES. To the extent that any payment under this Agreement is
deemed to be deferred compensation subject to the requirements of section 409A
of the Code, this Agreement shall be administered so that such payments will be
made in accordance with the requirements of section 409A of the Code.

 

10.

MISCELLANEOUS

 

A.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado, without reference to the
principles of conflict of laws.

 

B.          Captions/Headings. The captions and headings of this Agreement are
not part of the provisions hereof and shall have no force or effect.

 

C.          Entire Agreement. This Agreement contains the full and complete
understanding between the parties hereto and supersedes all prior
understandings, whether written or oral pertaining to the subject matter hereof.

 

D.          Modifications of Agreement. This Agreement may not be amended or
modified otherwise than by written agreement executed by Executive and by the
designated representative of the Board. Notwithstanding anything to the
contrary, NFM hereby reserves the right to unilaterally amend this Agreement as
necessary to avoid the imposition of liability under or as a consequence of the
application of the provisions of Section 409A of the Code.

 

E.          Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, or by facsimile,
or by email, or by hand delivery to such address as either party shall have
furnished to the other in writing in accordance herewith:

 

New Frontier Media, Inc.

7007 Winchester Circle, Suite 200

Boulder, CO 80301

Attn: Ken Boenish, President

 

Executive:

Marc D. Callipari

 

F.           Severability. If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

 

G.          Withholdings. NFM shall withhold from any amounts payable under this
Agreement such amounts as are required to be withheld pursuant to any applicable
law or regulation, including without limitation amounts required to be withheld
for Federal, State and local taxes, as well as garnishments and other required
withholdings.

 

H.          Remedies Cumulative; No Waiver. No remedy conferred upon a party by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given under this Agreement or now or hereafter existing at law or in
equity. The failure of either party to insist upon strict compliance with any
provision of this Agreement, or the failure to assert any right either party may
have hereunder, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

 

I.            Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be an
original, but all of which together shall constitute one instrument.

 

Page 6 of 7

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand, and New
Frontier Media, Inc. has caused these presents to be executed in its name on its
behalf, all as of the day and year first above written.

 

 

NEW FRONTIER MEDIA, INC.

EXECUTIVE

 

 

By: _/s/ Ira Bahr

By: _/s/ Marc D. Callipari

Name: Ira Bahr

Name: Marc D. Callipari

 

Title: Chief Operating Officer

 

 

Page 7 of 7

 

 

 